Citation Nr: 1024384	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-15 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow




INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in an April 2002 rating decision.  The Veteran did not 
appeal that decision, and it is final.

2.  New evidence received subsequent to April 2002 in support 
of the Veteran's claim for service connection for bilateral 
hearing loss is material.


CONCLUSIONS OF LAW

1.  The April 2002 RO rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2009).

2.  New and material evidence has been received, and the 
Veteran's claim for service connection for bilateral hearing 
loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening of the claim for 
service connection for bilateral hearing loss, which 
represents a complete grant of the benefit sought on appeal.  
Thus, no discussion of VA's duty to notify and assist is 
necessary.

The Veteran's claim for service connection for bilateral 
hearing loss was last denied by the RO in a rating decision 
issued in April 2002.  Competent evidence of record at the 
time of that determination failed to show the presence of a 
bilateral hearing loss disability associated with the 
Veteran's active service.  

Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a Notice of Disagreement with 
the decision.  The decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  The Veteran did not at any time indicate 
disagreement with this rating decision.  Therefore, it is 
final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  With claims to reopen filed on or after August 29, 
2001, such as this one, "new" evidence is defined as 
evidence not previously submitted to agency decision makers 
and "material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received 
subsequent to the last final rating decision, April 2002 in 
the present case, is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

In the present case, new evidence received since the last 
prior final denial of service connection for bilateral 
hearing loss in April 2002 consists of a July 2006 report of 
audiometric evaluation and a medical nexus opinion from a 
private audiologist.  This evidence goes both to the elements 
of a current disability and nexus.  The audiometric 
evaluation report indicates the Veteran currently has a 
hearing loss disability bilaterally as defined for VA 
purposes in 38 C.F.R. § 3.385.  (Evidence previously of 
record only showed a hearing loss disability in the right 
ear.)  In addition, the audiologist rendered an opinion that 
the Veteran's current hearing loss disability is most likely 
related to acoustic trauma from loud noise, of which the 
Veteran reported only in-service exposure.  (Evidence 
previously considered contained a negative opinion only as to 
a nexus between any current hearing loss and service.)  Thus, 
as this new evidence goes to elements of the claim not 
previously established and also raises a reasonable 
possibility of substantiating the claim, the Board finds that 
it is material evidence.  

Accordingly, the Board finds that the evidence received 
subsequent to April 2002 is new and material and serves to 
reopen the previously denied claim for service connection for 
bilateral hearing loss.  However, the Board cannot, at this 
point, adjudicate the reopened claim for service connection 
for this disorder.  Rather, further assistance to the Veteran 
is first required to comply with VA's duty to notify and 
assist in the development of this aspect of the Veteran's 
claim.  This matter is detailed in the following REMAND.  


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for bilateral hearing loss is 
reopened and, to that extent only, the appeal is granted.


REMAND

The Board finds that remand is necessary in order to obtain a 
new VA examination.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim but (1) contains competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  38 C.F.R. 
§ 3.159(c)(4).  The threshold for establishing the third 
element is low for there need only be evidence that 
"indicates" that there "may" be a nexus between the current 
disability and military service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Initially, the Board notes that the prior VA examination 
conducted in April 2002 failed to show that the Veteran had a 
left ear hearing loss disability.  With respect to hearing 
loss, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection:  
"[I]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385.  However, the Veteran submitted new medical evidence 
from July 2006 that appears to indicate that his hearing in 
his left ear has worsened and may now meet the definition of 
a hearing disability for VA purposes.  Thus, VA examination 
is necessary to determine whether the Veteran has a current 
hearing loss disability as defined by 38 C.F.R. § 3.385 in 
both ears, not just in the right ear.

Furthermore, the Board finds that a new VA examination is in 
order to obtain a medical nexus opinion that relies upon all 
the evidence of record and provides a well-reasoned 
rationale.  It is the factually accurate, fully articulated, 
sound reasoning for the conclusion that contributes probative 
value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  The Board acknowledges that the April 
2002 VA examiner gave a negative nexus opinion solely based 
upon the rationale that the Veteran's hearing at the time of 
his separation from service was normal.  However, the Board 
does not find this opinion and rationale to be adequate 
because the examiner failed to address whether there is a 
showing of a loss of hearing acuity in service.  In other 
words, the examiner failed to address all relevant evidence 
of record-specifically whether the puretone threshold shift 
shown by audiometric testing between an April 1968 
examination and the August 1968 separation examination is an 
indication of a loss of hearing acuity during service.  

In this regard, the Board notes that the Veteran submitted a 
July 2006 private medical opinion favorable to his claim.  
Although the Veteran's report of noise exposure appears to be 
consistent with his reports to VA, the private audiologist's 
opinion does not indicate that he reviewed the Veteran's 
service treatment records.  Further, the private audiologist 
does not provide any supporting rationale for his conclusion 
that the most likely cause of the Veteran's current hearing 
loss is acoustic trauma from loud noise (presumably 
in-service noise exposure because the Veteran only reported 
such at the private audiological evaluation).  For these 
reasons, the Board finds that private audiologist's medical 
opinion is alone insufficient to establish the nexus element 
of the Veteran's service connection claim.

For these reasons, on remand of the present appeal, the 
Veteran should have the opportunity to undergo a VA 
audiological examination in which the examiner expresses 
opinions as to whether the Veteran has a bilateral hearing 
loss disability as defined in 38 C.F.R. § 3.385 and, if so, 
whether it is related to the exposure to loud noises during 
the Veteran's time in service.  The examiner should provide a 
full rationale for the opinion proffered including a 
discussion of whether the evidence in service indicates a 
loss of hearing acuity.  In this regard, the Board notes that 
the examiner must assume that the induction audiometric test 
conducted in June 1966 provides results in ASA units but that 
the April and August 1968 audiometric test results are 
assumed to be in ISO (ANSI) units.

Accordingly, the case is REMANDED for the following action:

1.  With regard to the de novo issue of 
entitlement to service connection for 
bilateral hearing loss, furnish the 
Veteran and his representative a letter 
compliant with the notice provisions of 
the Veterans Claims Assistance Act of 
2000.  

2.  Schedule the Veteran for a VA 
audiological examination.  The claims 
file must be provided to the examiner 
for review in conjunction with the 
examination, and such review should be 
noted in the examiner's report.  

The examiner should elicit from the 
Veteran a detailed account of any 
instances of noise exposure during 
military service as well as before and 
after service.  

After reviewing the file, conducting 
audiometric testing and determining 
whether the Veteran has a current 
hearing loss disability (whether 
bilateral or unilateral) as defined in 
38 C.F.R. § 3.385, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) that any current 
hearing loss disability is related to 
acoustic trauma resulting from exposure 
to loud noises during service.  The 
examiner should provide a complete 
rationale for any opinion given, 
including a discussion of whether the 
service treatment records indicate the 
Veteran had a loss of hearing acuity in 
service (specifically comparing the 
results of audiometric testing seen on 
an April 1968 examination and on the 
August 1968 separation examination).  
The examiner also must address the 
Veteran's report of a continuity of 
symptoms since service, if any.  The 
examiner should be advised that he/she 
should assume that the induction 
audiometric test conducted in June 1966 
is in ASA units, and the April and 
August 1968 audiometric test results are 
in ISO (ANSI) units.

3.  Thereafter, the Veteran's claim for 
service connection for bilateral hearing 
loss should be readjudicated.  If such 
action does not resolve the claim, a 
Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be 
returned to this Board for further 
appellate review, if in order.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


